Exhibit 32.2 CERTIFICATE PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report (the “Report”) on the Form 10-K of Stanford Management Limited (the “Company”) for the year ended August 31, 2010, as filed with the Securities and Exchange Commission on the date hereof, I, Reynan Ballan, Chief Financial Officer, Secretary-Treasurer and Director, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: 1.The Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities and Exchange Act of 1934, as amended; and 2.The information contained in this Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: October 29, 2010REYNAN BALLAN Reynan Ballan Secretary-Treasurer, Chief Financial Officer and Director -1-
